                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                              No. 5:17-CR-51-1H
                              No. 5:18-CV-549-H

 ISAIAH ANTHONY STUBBS,                  )
                                         )
           Petitioner,                   )
                                         )
                                         )
      v.                                 )                  ORDER
                                         )
                                         )
 UNITED STATES OF AMERICA,               )
                                         )
           Respondent.                   )



      Before the court are Petitioner’s motion to vacate pursuant to 28 U.S.C.

§ 2255 [DE #53], as amended by his supplemental motion filed June 18, 2020

[DE #72]; the Government’s motion to dismiss [DE #62], filed prior to Petitioner’s

supplemental motion; and the Government’s motion to stay the proceedings pending

issuance of the mandate in United States v. Gary, 954 F.3d 194 (4th Cir. Mar. 25,

2020), cert. filed, No. 20-444 (U.S. Oct. 7, 2020) [DE #75]. These motions have been

referred to the undersigned by Senior United States District Judge Malcolm J.

Howard.

      Counsel are directed to confer and to submit to the court, on or before

January 29, 2021, a joint report informing the court of the parties’ positions

regarding the following matters:




           Case 5:17-cr-00051-H Document 79 Filed 01/07/21 Page 1 of 2
      1.     whether the court should defer the evidentiary hearing on Petitioner’s

claim that counsel was ineffective for failing to appeal until after its decision on

Petitioner’s Rehaif claim;

      2.     whether amendment or supplemental briefing is requested and, if so, a

proposed timeframe for such submissions;

      3.     a list of the witnesses each party anticipates calling to testify at the

evidentiary hearing;

      4.     in light of potential health risks associated with the COVID-19

pandemic:

             a.     whether the presentation of witness testimony should be

      conducted by videoconference or other similar means; and

             b.     whether Petitioner intends to be present in court for the

      hearing or to participate by videoconference or other similar means;

      and

      5.     at least three potential dates and the estimated time for hearing of

Petitioner’s § 2255 motion should the court decide to conduct the evidentiary

hearing prior to disposition of Petitioner’s Rehaif claim.

      This 4th day of January 2021.



                                        KIMBER
                                        KIMBERLY
                                        K      RLY
                                                L A. SWANK
                                        United States Magistrate Judge




           Case 5:17-cr-00051-H Document 79 Filed 01/07/21 Page 2 of 2
